Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by FURIHATA et al. (Pub. No.: US 2017/0179154) (hereinafter FURIHATA).

    PNG
    media_image1.png
    630
    1081
    media_image1.png
    Greyscale

Re claim 1, FURIHATA teaches a three-dimensional memory device, comprising: 
an alternating stack of insulating layers (132/232/170, FIGS. 27A/28A, ¶ [0288]) and electrically conductive layers (146/246, [0228]); 
memory stack structures (55=50+60+62, FIG. 26A, [0203) vertically extending through the alternating stack, wherein each of the memory stack structures comprises a vertical semiconductor channel (601, [0228]) and a vertical stack of memory elements (51/54/56) located at levels of the electrically conductive layers (146/246); 
a dielectric moat structure (155/463/[MS], FIG. 36A [as shown above], [0291]) vertically extending through the alternating stack and including an annular dielectric plate portion ([ADP], [0172//[0190]) at each level of the electrically conductive layers (146/246) that laterally surrounds a respective dielectric material plate; and 
an interconnection via structure (63/76/488, FIG. 29A, [0292]) laterally surrounded by the dielectric moat structure and vertically extending through each insulating layer within the alternating stack, 
wherein each of the annular dielectric plate portions (155/463/[MS]) comprises: 
a continuous inner sidewall including a plurality of laterally-convex and vertically-planar inner sidewall segments that are adjoined to each other; and a continuous outer sidewall including a plurality of laterally-convex and vertically-planar outer sidewall segments that are adjoined to each other [ADP].
Re claim 2, FURIHATA teaches the three-dimensional memory device of Claim 1, wherein: 
the annular dielectric plate portion [ADP] is also located at each level of the insulating layers (132/232) and also laterally surrounds a respective insulating material plate; 
the dielectric material plates (142/242) comprise a different material than the insulating material layers (132/232) and the insulating material plates (“The insulating moat trench structures ((155, 463)/[MS], ¶ [0291]); and 
the interconnection via structure (63/76, ¶ [0236]) vertically extends through a vertical stack of dielectric material plates (142/242) and the insulating material plates in an area surrounded by the dielectric moat structure (155/463/[MS)].
Re claim 3, FURIHATA teaches the three-dimensional memory device of Claim 2, wherein: 
the insulating layers (132/232, [0175]) and the insulating material plates comprise a silicon oxide material; 
the dielectric material plates comprise silicon nitride (142/242, [0177]); and 
the annular dielectric plate portion consists of a dielectric material ([ADP] with dielectric material of layers (132/232)) or comprises a dummy memory film which has same material layers of same composition as a memory film of the memory stack structure.
Re claim 4, FURIHATA teaches the three-dimensional memory device of Claim 2, wherein: 
the vertical stack of memory elements comprises portions of a charge storage layer (54, [0210]) located at each level of the electrically conductive layers and laterally spaced from a respective one of the vertical semiconductor channels by a tunneling dielectric layer (56); and 
each of the dielectric material plates (142/242) has a respective uniform thickness throughout, and contacts a planar bottom surface of a respective overlying one of the insulating material plates and contacts a planar top surface of a respective underlying one of the insulating material plates.
Re claim 5, FURIHATA teaches the three-dimensional memory device of Claim 1, further comprising: 
a substrate (9) underlying the alternating stack (132/142);
lower-level dielectric material layers (768/764, FIG. 1A) disposed between the substrate (9) and the alternating stack (132/142); 
lower-level metal interconnect structures (786) embedded within the lower-level dielectric material layers, wherein the interconnection via structure contacts a top surface of one of the lower-level metal interconnect structures; and 
field effect transistors (750) located including a node that is electrically connected to the interconnection via structure through a subset of the lower-level metal interconnect structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15, 21-25 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURIHATA in view of Cui (Patent No.: US 9853038).
Re claim 11 and 21, FURIHATA teaches all the limitation of claims 1-2 and a three-dimensional memory device, comprising: 
an alternating stack of insulating layers (132/232/170, FIGS. 27A/28A, ¶ [0288]) and electrically conductive layers (146/246); 
memory stack structures (55, FIG. 26A, [0203) vertically extending through the alternating stack, wherein each of the memory stack structures comprises a vertical semiconductor channel (601, [0228]) and a vertical stack of memory elements (51/54/56) located at levels of the electrically conductive layers; 
a vertical stack of dielectric material fins (56/74, FIG. 28A, [0304]) located at levels of the electrically conductive layers; and 
an interconnection via structure (63/76) laterally surrounded by the vertical stack of dielectric material fins (56/74) and vertically extending through each insulating layer within the alternating stack and directly contacting (with 61) a top surface of an underlying metal interconnect structure (61/10/6).
FURIHATA differs from the invention by not showing a metal surface. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material such as metal for making a connection on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Moreover, FURIHATA fails to teach wherein a horizontal cross-sectional profile of the continuous inner sidewall comprises a plurality of convex inner surface segments that contact concave surface segments of the dielectric material plate (claim 21); and
wherein a plurality of the dielectric material fins comprises a respective upper horizontal surface contacting a bottom surface segment of a respective overlying insulating layer of the insulating layers and further comprises a respective lower horizontal surface contacting a top surface segment of a respective underlying insulating layer of the insulating layers (claim 11).
Cui teaches wherein a horizontal cross-sectional profile of the continuous inner sidewall comprises a plurality of convex inner surface segments (24F, FIG. 10) that contact concave surface segments of the dielectric material plate (32) (claim 21); and
wherein a plurality of the dielectric material fins (24F, FIG. 10, col. 12, lines 59-67 & col. 13, lines 1-30) comprises a respective upper horizontal surface contacting a bottom surface segment of a respective overlying insulating layer of the insulating layers (32) and further comprises a respective lower horizontal surface contacting a top surface segment of a respective underlying insulating layer of the insulating layers (claim 11).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing structural support to the insulating layers as taught by Cui, Abstract. 
Re claim 12, in the combination, FURIHATA teaches the three-dimensional memory device of Claim 11, where each dielectric material fin (74) within the vertical stack of dielectric material fins (56/74) contacts and is laterally surrounded by a respective one of the electrically conductive layers (146/246).
Re claim 13, in the combination, FURIHATA teaches the three-dimensional memory device of Claim 12, wherein: 
each dielectric material fin (74) within the vertical stack of dielectric material fins has a same height as the respective one of the electrically conductive layers (146/246); and 
each dielectric material fin within the vertical stack of dielectric material fins has at least one convex cylindrical (the convex portion of (155/463)) or cylindrical sector surface that contacts at least one concave cylindrical surface of the respective one of the electrically conductive layers.
Re claim 14, in the combination, FURIHATA teaches the three-dimensional memory device of Claim 13, wherein each dielectric material fin (74) within the vertical stack of dielectric material fins has a single convex cylindrical surface that contacts an entirety of a single concave cylindrical surface of the respective one of the electrically conductive layers (146/246).
Re claim 15, in the combination, FURIHATA teaches the three-dimensional memory device of Claim 11, wherein: 
the dielectric material fins (50) have an area overlap with each other in a plan view along a vertical direction, and are vertically interconnected to each other through a dielectric core pillar (62) that vertically extends through each layer within the alternating stack; and 
the dielectric core pillar (62) contacts a sidewall of the interconnection via structure (155/463).
Re claim 22, in the combination, Cui, FIG. 16A teaches the three-dimensional memory device of Claim 1, wherein: 
the memory stack structures (32/42) are arranged in rows that laterally extend along a first horizontal direction and laterally spaced apart along a second horizontal direction; and 
the continuous outer sidewall includes first and second portions that extend along the first horizontal direction and contain some of the plurality of the laterally-convex and vertically-planar inner sidewall segments, and third and fourth portions that extend along the second horizontal direction and contain a remainder of the plurality of the laterally-convex and vertically-planar inner sidewall segments (24F).
Re claim 23, in the combination, Cui, FIG. 16A teaches the three-dimensional memory device of Claim 1, wherein the continuous outer sidewall (of 24) contacts each insulating layer (32) within the alternating stack and contacts each electrically conductive layer (42) within the alternating stack.
Re claim 24, in the combination, Cui, FIG. 16A teaches the three-dimensional memory device of Claim 2, wherein: 
the continuous inner sidewall (of 24) is laterally offset inward from the continuous outer sidewall by a non-uniform lateral spacing in a horizontal cross-sectional view; and 
the non-uniform lateral spacing has a periodic modulation along a local propagation direction of the annular dielectric plate portion.
Re claim 25, in the combination, Cui, FIG. 16A teaches the three-dimensional memory device of Claim 2, wherein the interconnection via structure (11) is in direct contact with each of the insulating material plates and with each of the dielectric material plates (24).
Re claim 26, in the combination, Cui, FIG. 10 teaches the three-dimensional memory device of Claim 11, wherein each of the dielectric material fins comprises a respective inner cylindrical sidewall (24F).
Re claim 27, in the combination, Cui, FIG. 10 teaches the three-dimensional memory device of Claim 26, further comprising a dielectric core pillar (24C) contacting the inner cylindrical sidewalls of each of the dielectric material fins (24F).
Re claim 28, in the combination, Cui, FIG. 10 teaches the three-dimensional memory device of Claim 27, wherein the interconnection via structure (11) is in direct contact with an inner cylindrical sidewall of the dielectric core pillar (24C).
Re claim 29, in the combination, Cui, FIG. 10 teaches the three-dimensional memory device of Claim 27, wherein the dielectric core pillar (24C) contacts each of the insulating layers (32) within the alternating stack.
Re claim 30, in the combination, Cui, FIG. 16A teaches the three-dimensional memory device of Claim 11, wherein each of the dielectric material fins (24F) laterally encloses a respective first subset of the memory stack structures (first memory stack on the far left of 55), contacts but does not enclose a respective second subset of the memory stack structures, and does not contact a respective third subset of the memory stack structures (third subset of memory stack on the far right of 55).
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are moot due to a new ground of rejection of FURIHATA in view of Cui. 
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894